United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  February 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 05-41240
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

ROBERTO RODRIGUEZ,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 2:05-CR-117-1
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Roberto Rodriguez appeals his guilty-plea conviction for

being a felon in possession of firearm ammunition in violation of

18 U.S.C. §§ 922(g)(1) & 924(a)(2).    He argues for the first time

on appeal that § 922(g)(1) is unconstitutional on its face and as

applied to the instant case because it does not require a

substantial effect on interstate commerce.    He also argues for

the first time on appeal that his conviction should be reversed

because the indictment does not allege that the offense had a


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-41240
                                -2-

substantial impact on interstate commerce.    He acknowledges that

these arguments are foreclosed by precedent, but raises them to

preserve them for possible Supreme Court review.

     We have repeatedly held that “the constitutionality of

§ 922(g) is not open to question.”   United States v. Daugherty,

264 F.3d 513, 518 (5th Cir. 2001)(quoting United States v.

DeLeon, 170 F.3d 494, 499 (5th Cir. 1999)).   Evidence that a

weapon was manufactured in one state and possessed in another is

sufficient to sustain a conviction under § 922(g).    Daugherty,

264 F.3d at 518; United States v. Kuban, 94 F.3d 971, 973 (5th

Cir. 1996); United States v. Rawls, 85 F.3d 240, 242-43 (5th Cir.

1996).   Additionally, in United States v. Gresham, 118 F.3d 258,

264-65 (5th Cir. 1997), we rejected a challenge to the

sufficiency of the indictment under § 922(g)(1) that was

identical to the one raised by Rodriguez in this case.

Accordingly, Rodriguez’s challenges to the constitutionality of

§ 922(g)(1) and to the indictment are foreclosed by circuit

precedent.

     AFFIRMED.